PER CURIAM.
This appeal is taken from an order punishing one Zaek for not obeying another order made many months earlier. Zack appeared and in substance pleaded only that the court never had authority to enter the order that he had not obeyed. But the point had been ruled against him months before, he had taken an appeal, the appeal had been dismissed, and the point had become an adjudicated thing. This appellant can no longer raise the point of lack of jurisdiction to make the original order, and we are precluded from considering it.
The order is modified, by' striking out the provision for interest and substituting a direction that Zaek pay over the principál sum and whatever he has earned with it or by it. As modified, the order is affirmed, with costs.